      Case 4:20-cv-01505 Document 6 Filed on 05/11/20 in TXSD Page 1 of 2
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                 May 12, 2020
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

RONALD THOMAS DRAKOS, II,                        §
                                                 §
                       Petitioner,               §
                                                 §
v.                                               §    CIVIL ACTION NO. H-20-1505
                                                 §
ED GONZALEZ,                                     §
                                                 §
                       Respondent.               §

                                MEMORANDUM AND ORDER

       Harris County pretrial detainee Ronald Thomas Drakos, II, representing himself, filed a

petition for a writ of habeas corpus. On May 1, 2020, this court dismissed the petition. Drakos has

sent a letter to the court stating that his petition was brought under 28 U.S.C. § 2241, but was

mistakenly analyzed under 28 U.S.C. § 2254. The court construes this letter as a motion to alter or

amend the judgment under Fed. R. Civ. P. 59(e).

I.     Background

       Drakos seeks an order directing his release because, he argues, the possibility of contracting

COVID-19 at the Harris County Jail makes his confinement there unconstitutional.

II.    Applicable Legal Standards

       A motion to alter or amend under Fed. R. Civ. P. 59(e) “must clearly establish either a

manifest error of law or must present newly discovered evidence.” Schiller v. Physicians Resource

Grp., Inc., 342 F.3d 563, 567 (5th Cir. 2003) (internal quotation marks omitted). “Relief under Rule

59(e) is also appropriate where there has been an intervening change in controlling law.” Id.
       Case 4:20-cv-01505 Document 6 Filed on 05/11/20 in TXSD Page 2 of 2


III.      Analysis

          Although Drakos identifies an error in the statute under which his petition was analyzed, the

outcome is unaffected. Drakos’s petition complains about the conditions at the jail that, he claims,

put him at a heightened risk of contracting COVID-19. See Petition (Docket Entry No. 1) at 6. The

Supreme Court has held that a claim generally lies in habeas corpus if it challenges the fact or

duration of the petitioner’s confinement. See, e.g., Preiser v. Rodriguez, 411 U.S. 485, 500 (1973).

As this court noted in dismissing the petition, Drakos does not challenge the fact or duration of his

confinement. While he requests an order for his prompt release, his attack is on the conditions of

his confinement, not on the fact that he was ordered detained before trial. “Generally, § 1983 suits

are the proper vehicle to attack unconstitutional conditions of confinement and prison procedures.

See Cook v. Texas Dep’t of Criminal Justice Transitional Planning Dep’t, 37 F.3d 166, 168 (5th

Cir.1994).” Carson v. Johnson, 112 F.3d 818, 820 (5th Cir. 1997).

          Even if habeas was the appropriate vehicle for Drakos to seek the relief of release, the

outcome is unaffected. Drakos’s concerns about his risk of contracting COVID-19 is an inadequate

basis for this court to order the relief Drakos seeks. His concerns are applicable to every inmate.

The court has taken steps to bring his concerns and his requested relief to the attention of the Harris

County Public Defender, who can bring them to the authorized state judges for consideration and

action.

IV.       Conclusion and Order

          For the foregoing reasons, Drakos’s motion to alter or amend the judgment, (Docket Entry

No. 5), is denied. No certificate of appealability is issued.

                 SIGNED on May 11, 2020, at Houston, Texas.

                                                       ______________________________________
                                                                Lee H. Rosenthal
                                                          Chief United States District Judge

                                                   2
